         Case 1:20-cv-02405-EGS Document 86 Filed 11/04/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



VOTE FORWARD, et al.,

                       Plaintiffs,                   Civil Case No. 1:20-cv-02405 (EGS)

           v.

LOUIS DEJOY, in his official capacity as
Postmaster General; and the UNITED
STATES POSTAL SERVICE,

                       Defendants.


                              NOTICE OF HEARING EXHIBITS

       Plaintiffs respectfully submit Hearing Exhibit 1 referred to in today’s hearing that shows

the volume of ballots that received an origin processing scan but not a destination scan as of the

morning of November 4, 2020.



                                              Respectfully submitted,


                                               /s Shankar Duraiswamy________

                                              Shankar Duraiswamy
                                              Megan C. Keenan
                                              Virginia Williamson
                                              Sarah Suwanda
                                              James Smith
                                              COVINGTON & BURLING LLP
                                              One CityCenter
                                              850 Tenth Street, NW
                                              Washington, DC 20001-4956
                                              (202) 662-6000
                                              sduraiswamy@cov.com
                                              mkeenan@cov.com

                                                 1
        Case 1:20-cv-02405-EGS Document 86 Filed 11/04/20 Page 2 of 2




                                   vwilliamson@cov.com
                                   ssuwanda@cov.com
                                   jmsmith@cov.com

                                   Robert D. Fram
                                   Diane Ramirez
                                   COVINGTON & BURLING LLP
                                   Salesforce Tower
                                   415 Mission Street, Suite 5400
                                   San Francisco, CA 94105-2533
                                   (415) 591-6000
                                   rfram@cov.com

                                   John Fraser
                                   COVINGTON & BURLING LLP
                                   The New York Times Building
                                   620 Eighth Avenue
                                   New York, NY 10018-1405
                                   (212) 841-1000
                                   jfraser@cov.com

                                   Counsel for Plaintiffs


Date: November 4, 2020




                                      2
